Citation Nr: 1718809	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-10 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a gallbladder condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to March 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in relevant part, declined to reopen a previously denied claim for service connection for a gallbladder condition.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in November 2015.  A copy of the hearing transcript is of record. 

This claim was previously before the Board in March 2016 and September 2016.  In a March 2016 decision, the Board reopened the claim for service connection for a gallbladder condition on the basis of new and material evidence and remanded the claim for further development, to include obtaining a VA examination and medical opinion.  In a September 2016 decision, the Board remanded the claim for an addendum VA opinion.  Regretfully, the Board must remand the claim once more.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets further delay from the additional remand of the claim, but it is necessary to ensure there is a complete record and so that the Veteran is afforded every possible consideration. 


The Veteran contends that service connection is warranted for a gallbladder condition. 

In September 2016, the Board remanded the claim for an addendum opinion to clarify whether the Veteran had any diagnosed conditions associated with the removal of his gallbladder, as it appeared that the March 2016 opinion given was not in relation to the etiology of the Veteran's gallbladder condition, as requested. 

In an October 2016 addendum opinion, the examiner found that it was less likely than not that the Veteran's gallbladder condition was incurred in, caused by, or proximately due to his service-connected epigastric hernia. 

However, in April 2017, the Veteran stated that he had submitted studies from the Abdominal Transplant Clinic at the Tulane Medical Center that supported service connection for his gallbladder condition to both the examiner and as evidence, but that these studies were not included.  See April 2017 VA Form 21-4138 (Statement in Support of Claim).  

The Board notes that these studies are not referenced by the October 2016 VA examiner and they were not listed as evidence on the most recent supplemental statement of the case (SSOC), dated in March 2017.  Furthermore, as the studies have not been associated with the electronic claims file, the Board cannot see and review them on appeal. 

Therefore, the case is remanded back so that the Tulane Medical Center studies referenced by the Veteran can be associated with the claims file.  If the Veteran provides the studies, the claims file should be returned to the October 2016 VA examiner for an addendum opinion that comments on the studies. 


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he provide the studies by the Abdominal Transplant Clinic at the Tulane Medical Center.  If the Veteran states that he no longer wishes to provide the studies, or fails to respond in a timely matter, this should be noted in the electronic claims file.

2.  If, and only if, the Veteran provides the studies, then the electronic claims file should be returned to the October 2016 VA examiner for an addendum opinion. The examiner must comment on the significance and applicability of any literature submitted by the Veteran.  If the examiner is no longer available, the claims file should be provided to an examiner qualified to render an opinion on the Veteran's gallbladder condition.  A new examination is not necessary unless deemed so by the examiner.  The examiner must indicate in the examination report that the claims file, including the studies provided by the Veteran, was reviewed.

Following review of the entire claims file, the following questions should be addressed, including commentary on the studies provided by the Veteran, where appropriate: 

(a)  Are there any diagnosed conditions associated with the removal of the Veteran's gallbladder, to include related to the reported pain in his right upper abdomen and nausea? 

(b)  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition was incurred in or otherwise related to the Veteran's active duty service?

(c)  For each diagnosed condition, is it at least as likely as not that the condition was incurred in or otherwise related to the service-connected epigastric hernia?

(d)  For each diagnosed condition, is it at least as likely as not that the condition is aggravated by the service-connected epigastric hernia?

(e)  Is it at least as likely as not that the removal of the Veteran's gallbladder was caused by the service-connected epigastric hernia?

(f)  Is it at least as likely as not that any symptoms associated with the removal of the Veteran's gallbladder, to include reported pain in his right upper abdomen and nausea, are aggravated by the service-connected epigastric hernia? 

In the context above, the term "aggravated" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of symptoms that resolve with return to the baseline level of disability. 

It is essential that the examiner provide a full explanation for all opinions expressed, citing to specific evidence in the file when necessary.  If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case.  Merely saying he/she cannot respond without resorting to mere speculation will not suffice. 

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



